DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 8,751,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Patent 11,232,477
Application 17/550,359
adaptively training, by a processor of a pre-feature analysis module, a machine learning odds model based on historical sales velocity data until tuning criteria for the machine learning odds model is satisfied, wherein the historical sales velocity data corresponds to a historical number of sales per day over one or more promotion durations;
training, by a computing device comprising a processor, a machine learning odds model based on historical promotion activation data until tuning criteria for the machine learning odds model is satisfied, wherein the historical promotion activation data comprises a historical number of promotion activations over one or more promotion durations; 

receiving, by the processor, pre-feature data describing a pre-feature impression of the promotion that was distributed to a selected subset of consumer devices associated with a selected subset of consumers based on at least one of attributes of the promotion and attributes of the consumers during a pre-feature duration in a limited distribution of the promotion to only the selected subset of consumers, pre-launch and prior to a full distribution of the promotion, wherein the promotion is indicative of a promotional value that upon purchase or acceptance results in issuance of an instrument configured to be used toward at least a portion of the purchase of the goods defined by the promotion;
selecting, by the computing device, a subset of consumer devices from a set of consumer devices based on first attributes of a promotion and second attributes of respective consumer identifiers associated with the subset of consumer devices;

distributing, by the computing device, the promotion to the subset of consumer devices for rendering via respective electronic interfaces of the subset of consumer devices during a pre-feature promotion duration; 

wherein the promotion is optimized based on the attributes of the consumers and the attributes of the promotion by being selected based on at least one of type of goods being offered, promotion price, offered discount, gender of the consumers, device location of the consumer devices, click stream activity and past transaction data of the consumers;

wherein the pre-feature duration corresponds to a first period of time prior to a first day that the promotion is launched in the full distribution, wherein the pre-feature impression of the promotion comprises a set of email impressions of the promotion that were distributed by a promotion and marketing service to the selected subset of consumer devices during the pre-feature duration in the limited distribution of the promotion prior to the full distribution of the promotion, in a custom configuration based on a ranking of the promotion, wherein the ranking includes varied graphical interface positioning specific to a user interface of a consumer device and for display on a display of the user interface, and the email impressions include a layout of a set of graphics with the graphic that is for display at position 1 in the layout being for display larger than the other graphics, at a top of the display and representing a featured deal; 


wherein the pre-feature data comprises data collected from the set of email impressions, wherein the pre-feature data further comprises responses from the selected subset of consumers to the pre-feature impression of the promotion, and wherein the pre-feature data further comprises a number of pre-feature sales resulting from the pre-feature impression of the promotion, wherein the pre-feature sales comprise sales during both the limited distribution of the promotion and during the full distribution of the promotion which both result from the pre-feature impression emailed to the selected subset of consumers during the pre-feature duration in the limited distribution of the promotion; 

receiving, by the computing device, pre-feature data describing respective pre-feature impressions of the promotion distributed to subset of consumer devices, wherein the pre-feature data comprises response data collected from the respective pre-feature impressions and pre-feature promotion activation data resulting from the respective pre-feature impressions of the promotion, and wherein the pre-feature promotion activation data comprises a number of promotion activations in response to the respective pre-feature impressions of the promotion distributed to subset of consumer devices; 

generating, by the processor, an estimated sales velocity for the promotion by applying a portion of the pre-feature sales data associated with the selected subset of consumers to the machine learning odds model, wherein the estimated sales velocity is a predicted number of sales per day over a promotion duration, wherein the promotion duration corresponds to a second period of time that begins on the first day that the promotion is launched in the full distribution, wherein the estimated sales velocity is based at least on the number of pre-feature sales and a velocity multiplier that is a function of a promotion price and the promotion duration, and wherein the machine learning odds model comprises a scaling parameter that corrects for quantity of the pre-feature sales based on an email-only-attributed quantity of the pre-feature sales data and a total quantity of the goods being offered during the first period of time; and 

generating, by the computing device, a predicted value for the promotion by applying at least a portion of the pre-feature data to the machine learning odds model, wherein the predicted value is a predicted number of promotion activations over a promotion duration that is different than the pre-feature promotion duration, and wherein the machine learning odds model comprises a scaling parameter that corrects for quantity of the pre-feature promotion activations based on a quantity of the pre-feature promotion activation data and a total quantity of goods being offered via the respective pre-feature impressions during the pre-feature promotion duration; and 

determining, by the processor, the quantity of goods to source by the promotion and marketing service inventory based on the estimated sales velocity.

determining, by the computing device, inventory data for one or more other promotions based on the predicted value for the promotion.




Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31 – 50 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 31 – 50 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 38, representative of claims 31 and 45 is directed towards a method, which is a statutory category of invention. Although, claim 38 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 38 recites invention directed to 
Selecting a subset of clients based upon certain targeting parameter of an advertisement, an sending the advertisement to the selected clients as a Test Market. Data related to the client responses related to the advertisements are received and data analysis is performed to generated a predicted value (an estimate of how many users will consume the promotion in the advertisement with certain timeframe) to achieve the consumption of the advertisement campaign by the clients, and inventory is checked to determine whether enough advertisement impressions are available for distribution to the pool of clients to start the marketing campaign, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
Also, even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract. SAP v. Investpic: Page 2, line 22 through Page 3, line 13.
 Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites training a model in a primary device with the historical information (initializing the primary device), based upon some targeting parameter of an advertisement, said primary device selecting a subset of clients to whom said advertisement will be sent as a test market, and distributing the advertisement to the selected client devices. Primary device receives collected client responses related to the advertisement, and analyzes the received responses to generate a predicted value reflecting quantity of promotions in the advertisement will be consumed by clients within certain time frame, and checks whether enough advertisement impressions are available for distribution to the pool of clients to start the marketing campaign. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the advertisement from primary device to secondary device, and primary device data from some remote devices amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of a system comprising one or more computers, one or more storage to store computer executable instructions, and data models to select client devices for test market of an advertisement, receive collected responses (consumption of promotion in the advertisement) to the advertisement, analyze the received data to determine promotions will be consumed, and checking whether enough promotions are available for consumption during the marketing campaign. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 32 – 35, 39 – 42 and 46 - 49, these claims recite limitations that further define the same abstract idea of how the advertisement with the promotion should be displayed on the client device, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
As for dependent claims 36, 43 and 40, these claims recite limitations that further define the same abstract idea of how the value of promotion based targeting parameter will be used to select client devices, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
As for dependent claims 37 and 44, these claims recite limitations that further define the same abstract idea of how the advertisement with the promotion should be displayed on the client device, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components.
Therefore, they are considered patent ineligible for the reasons given above.

Claims 31, 38 and 45 recite limitation determining, by the computing device, inventory data for one or more other promotions based on the predicted value for the promotion. However, as currently claimed, it is deemed that the said limitation is an insignificant extra-solution activity because the determined inventory value is not used in the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Moran US Publication 2014/0278918 in view of Wang et al. US Publication 2014/0200992

Regarding claims 31, 38 and 45, Moran teaches system and method comprising one or more computers and one or more storage device storing instructions, that when executed by one or more computers cause the one or more computers to perform a method (Moran, The present invention relates to computer-implemented system and methods for optimizing promotions, wherein promotion refers to various practices designed to increase sales of a particular product or services and/or the profit associated with such sales) [Moran, 0002-0003], comprising: 
receiving, by the computing device, pre-feature data describing respective pre-feature impressions of the promotion distributed to subset of consumer devices, wherein the pre-feature data comprises response data collected from the respective pre-feature impressions and pre-feature promotion activation data resulting from the respective pre-feature impressions of the promotion, and wherein the pre-feature promotion activation data comprises a number of promotion activations in response to the respective pre-feature impressions of the promotion distributed to subset of consumer devices (Moran, obtain test promotion responses; test promotions are administered to individuals within the segmented subpopulation and the individual responses are obtained and recorded in a database (step 208)) [Moran, 0089];
Moran does not explicitly teach using machine learning technology. However, Moran teaches In one or more embodiments, each, some, or all the steps of FIG. 2B may be automated via software to automate the forward-looking promotion optimization process.) [Moran, 0087]. Wang teaches system and method for predicting a lagged promotional effect in response to a promotion of a product) [Wang, 0006]. Wang teaches, At 202, the historical sales data for a set of SKU' s for a specific retail store across minimal one year's length is received. At 206, one or more candidate regression models are trained, validated and tested using the historical sales data, and model parameters are estimated) Wang, 0088-0090, Fig. 2 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Moran by adopting teachings of Wang to automate the analysis of test market before launching the advertising campaign, and optimize the overall profit and revenue of a merchant.
Moran in view of Wang teaches system and method further comprising:
training, by a computing device comprising a processor, a machine learning odds model based on historical promotion activation data until tuning criteria for the machine learning odds model is satisfied, wherein the historical promotion activation data comprises a historical number of promotion activations over one or more promotion durations (Wang, the historical sales data for a set of SKU' s for a specific retail store across minimal one year's length is received. one or more candidate regression models are trained, validated and tested using the historical sales data, and model parameters are estimated) Wang, 0088-0090, Fig. 2 and associated disclosure].; 
selecting, by the computing device, a subset of consumer devices from a set of consumer devices based on first attributes of a promotion and second attributes of respective consumer identifiers associated with the subset of consumer devices (Moran, plurality of actual promotions administered to small purposefully segmented subpopulations to allow the analysis engine to uncover highly accurate/granular correlations between test promotion variables, subpopulation attributes, and type/degree of responses in an embodiment plurality of test promotions (Moran, 0087, Fig. 2B and associated disclosure]; 
distributing, by the computing device, the promotion to the subset of consumer devices for rendering via respective electronic interfaces of the subset of consumer devices during a pre-feature promotion duration (Moran, test promotions are administered to individuals within the segmented subpopulation and the individual responses are obtained and recorded in a database (step 208)) [Moran, 0089, 0047]; 
receiving, by the computing device, pre-feature data describing respective pre-feature impressions of the promotion distributed to subset of consumer devices, wherein the pre-feature data comprises response data collected from the respective pre-feature impressions and pre-feature promotion activation data resulting from the respective pre-feature impressions of the promotion, and wherein the pre-feature promotion activation data comprises a number of promotion activations in response to the respective pre-feature impressions of the promotion distributed to subset of consumer devices (Moran, obtain test promotion responses; test promotions are administered to individuals within the segmented subpopulation and the individual responses are obtained and recorded in a database (step 208)) [Moran, 0089, 0048]; 
generating, by the computing device, a predicted value for the promotion by applying at least a portion of the pre-feature data to the machine learning odds model, wherein the predicted value is a predicted number of promotion activations over a promotion duration that is different than the pre-feature promotion duration, and wherein the machine learning odds model comprises a scaling parameter that corrects for quantity of the pre-feature promotion activations based on a quantity of the pre-feature promotion activation data and a total quantity of goods being offered via the respective pre-feature impressions during the pre-feature promotion duration (In an embodiment, the identified test promotion variable(s) that yield the most desirable responses may then be employed to formulate a general public promotion (GPP), which may then be offered to the larger public. A general public promotion is different from a test promotion in that a general public promotion is a promotion designed to be offered to members of the public to increase or maximize sales or profit whereas a test promotion is designed to be targeted to a small group of individuals fitting a specific segmentation criteria for the purpose of promotion testing.) [Moran, 0050]; and 
determining, by the computing device, inventory data for one or more other promotions based on the predicted value for the promotion (Wang, A database 17 is coupled to bus 12 to provide centralized storage for modules 16 and 18 and store pricing data and ERP data such as inventory information, etc.) [Wang, 0013].


Claims 33 – 37, 39 – 44 and 46 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over Moran US Publication 2014/0278918 in view of Wang et al. US Publication 2014/0200992 and McElfresh et al. US Publication 2013/0047076.

Regarding claims 32, 39 and 46, Moran in view of Wang does not explicitly teach display position for rendering the promotion via electronic interfaces. However, McElfresh teaches system and method for placement of graphical objects on a page to optimize the occurrence of an event associated with such objects. The graphical objects might include, for instance, advertisements on a webpage, and the event would include a user clicking on that ad. [McElfresh, 0010].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Moran in view of Wang by adopting teachings of McElfresh to increase the amount of click-through traffic on ads presented on a webpage, and thereby increase the revenue generated by a website provider which sells ads on that webpage.
Moran in view of Wang and McElfresh teaches system and method further comprising selecting, by the computing device and from a set of predefined display positions, a display position for the promotion for rendering via the respective electronic interfaces based on one or more of the first attributes of the promotion (McElfresh, The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user. The objects are arranged according to this calculation and returned to the user on the requested page. The likelihood can also be multiplied by a weighting factor and the objects arranged according to this product.) [McElfresh, 0010].

Regarding claims 33, 40 and 47, Moran in view of Wang and McElfresh teaches system and method further comprising selecting, by the computing device and from a set of predefined display positions, a display position for the promotion for rendering via the respective electronic interfaces based on one or more of the second attributes of the respective consumer identifiers (McElfresh, The server performs a calculation regarding the likelihood that an event will occur for a given object, as displayed to a particular user. The objects are arranged according to this calculation and returned to the user on the requested page. The likelihood can also be multiplied by a weighting factor and the objects arranged according to this product.) [McElfresh, 0010].

Regarding claims 34, 41 and 48, Moran in view of Wang and McElfresh teaches system and method further comprising configuring, by the computing device, a display size for the promotion for rendering via the respective electronic interfaces based on one or more of the first attributes of the promotion (McElfresh, As with newspapers and other such advertising mediums, factors such as the location and size of the ad on a webpage will affect the price charged. Ads appearing at the start of the webpage will usually command a higher price than ads appearing at the end. This is particularly true for ads which appear further down from the initial webpage screen (as limited by the size of the user's display device)) [McElfresh, 0006].

Regarding claims 35, 42 and 49, Moran in view of Wang and McElfresh further comprising configuring, by the computing device, a display size for the promotion for rendering via the respective electronic interfaces based on one or more of the second attributes of the respective consumer identifiers (McElfresh, As with newspapers and other such advertising mediums, factors such as the location and size of the ad on a webpage will affect the price charged. Ads appearing at the start of the webpage will usually command a higher price than ads appearing at the end. This is particularly true for ads which appear further down from the initial webpage screen (as limited by the size of the user's display device)) [McElfresh, 0006].

Regarding claims 36, 43 and 50, Moran in view of Wang teaches system and method wherein the first attributes comprises promotion price features associated with a promotion price for the promotion (McElfresh, the ads can also be sorted and displayed according to a method which multiplies the calculated click-through-percentage times the cost-per-click for each ad. Under this method, the cost that the advertiser pays for each individual click-through on an ad will factor into the placement of the ad on the webpage.) [McElfresh, 0034], and the selecting the subset of consumer devices from the set of consumer devices comprising selecting the subset of consumer devices from the set of consumer devices based on the promotion price features (Moran, plurality of actual promotions administered to small purposefully segmented subpopulations to allow the analysis engine to uncover highly accurate/granular correlations between test promotion variables, subpopulation attributes, and type/degree of responses in an embodiment plurality of test promotions (Moran, 0087, Fig. 2B and associated disclosure].

Regarding claims 37 and 44, Moran in view of Wang teaches system and method wherein the second attributes comprises location features associated with respective locations for respective consumer devices (McElfresh, As with newspapers and other such advertising mediums, factors such as the location and size of the ad on a webpage will affect the price charged. Ads appearing at the start of the webpage will usually command a higher price than ads appearing at the end. This is particularly true for ads which appear further down from the initial webpage screen (as limited by the size of the user's display device)) [McElfresh, 0006], and the selecting the subset of consumer devices from the set of consumer devices comprising selecting the subset of consumer devices from the set of consumer devices based on the location features (location feature used here is a targeting parameter, therefore, Moran teaches plurality of actual promotions administered to (targeted) small purposefully segmented subpopulations to allow the analysis engine to uncover highly accurate/granular correlations between test promotion variables, subpopulation attributes, and type/degree of responses in an embodiment plurality of test promotions (Moran, 0087, Fig. 2B and associated disclosure].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


December 9, 2022